PAGE, Justice
(concurring).
I concur in the result. I write separately to note that because the testimony elicited by the prosecutor that E.W. and H.R. had consented to giving a sample of their DNA while a search warrant was required to obtain a sample of Hill’s DNA, and because how the DNA samples were obtained was not relevant to the proof of the elements of any of the charged offenses, I would conclude that the prosecutor engaged in misconduct. The only purpose served by pointing out the difference in how the DNA samples were obtained was to suggest that “Hill, unlike his codefen-dants, had something to hide.”